DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“liquid processing module” in claim 1, 3-4 and 6-7 and “first liquid processing module” and second “liquid processing module” in claim 5 interpreted as a nozzle, spin chuck, and collection cup [0048] and equivalents thereof.
“transfer device” “configured  to automatically replace a completely used chemical” in claim 1 and 3-7 interpreted as two arms [0031] and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (prev. presented JP 2010-171258 citing translation provided with a copy of the document in the IDS filing on 10/29/2019) in view of Tomizawa (prev. presented JP 2000-031000 citing translation provided with a copy of the document in the IDS filing  on 10/29/2019).
Regarding claim 1, Nakano teaches a substrate processing apparatus (100 and 101 Fig 1-3) comprising: a carrier block (11 Fig 1-3) to which a carrier accommodating multiple substrates is loaded (see carrier “C” with stack of wafer substrates “W”); a processing block (20, 30, 40 Fig 2-3), horizontally arranged in parallel with the carrier block (Fig 2 and 3, see arrangement), including a liquid processing module (31 Fig 3 and translation [0049], note it teaches a nozzle, cup, and spin chuck) configured to perform a liquid process on a substrate unloaded from the carrier within the carrier block by supplying a chemical liquid to the substrate (translation [0049]); and a chemical liquid block arranged in a row to be parallel with the carrier block (10 including chemical container storage 60 Fig 3) and the processing block and configured to accommodate multiple chemical liquid containers each storing the chemical liquid to be supplied to the liquid processing module (See multiple containers in Fig 6), wherein the chemical liquid block includes: a container arrangement section provided with multiple arrangement positions in which the multiple chemical liquid containers are arranged in a direction orthogonal to an arrangement direction of the carrier block and the processing block (see portion 60 in Fig 3 and 6, note it is orthogonal to the front to back arrangement or a vertical direction of the two structures). Nakano fails to teach a mounting table on which the chemical liquid container is placed, wherein the mounting table is configured to move the chemical liquid container and a transfer device configured to automatically replace a completely used chemical liquid container with a new chemical liquid container between the container arrangement section and the mounting table. In the same field of endeavor of a liquid coating apparatus (abstract), Tomizawa teaches a mounting table on which the chemical liquid container is placed and configured to move the chemical liquid container (14 Fig 1-5, see vertical movement) and a transfer device configured to automatically replace the container with a new container (arm 17 and 18 and belts 22 and 20 Fig 1), a mounting table on which the liquid container is placed (14 Fig 1-3), wherein the mounting table is configured to move the container (moves via 21 Fig 1-3)see also arm 17 and belts 22 and 20 (functional equivalents of the arms to move the bottles automatically) between a position where the chemical liquid container is loaded/unloaded through a loading/unloading opening for the chemical liquid block (Fig 1 and 4 of Tomizawa) and a position where the chemical liquid container is delivered to the transfer device (Fig 2-3). It would have been obvious to a person having ordinary skill in the art at the time the invention was file to modify Nakano to include the bottle replacement apparatus of Tomizawa including the loading and unloading port and structure and mounting table because Tomizawa teaches this automated replacement provides improved safety and saves time relative to the manual replacement (configuration of Nakano) (see Tomizawa translation [0003-0005] and [0026]). The path for the substrate of Nakano is through the chemical block (block 10 and 60, together as one block, Fig 2-3). Regarding the moving device being commonly used for the multiple arrangement positions, this represents a mere rearrangement of the parts to include vertically stacked chemical containers or a duplication of parts of the arms to allow for moving the bottles to different positions.
Regarding claim 4, the chemical liquid block (structures 10 and 60 as one block Fig 2-3) of Nakano is between the carrier block (11, Fig 2-3) and the processing block (20, 30, and/or 40 Fig 2-3).
Regarding claim 5, the liquid processing module of Nakano includes a module to perform liquid coating (SC or 30 Fig 2-3 and translation [0043-0044], see [0049] for teaching of cup, spin chuck and nozzle) and a module to perform a developing process (SD or 40 Fig 2-3 and translation [0053-0054] and structure of a cup spin chuck and nozzle [0054]), an interface block (50 Fig 2-3 and translation [0062]) connected to an exposure device (translation [0066]) to transfer the substrate between the processing block and the exposure device at a side opposite to the carrier block when viewed from the processing block to transfer the substrate with respect to the processing block (Fig 2-3 and translation [0066]). Regarding the position of the chemical liquid block, Nakano fails to teach the claimed arrangement. Nakano does teach the cabinet for chemicals with a block for transferring substrates [0078]. Being between the processing block and the interface block instead of between the carrier block and the processing block represents a mere rearrangement of parts that does not alter the function of the apparatus.
Regarding claim 6, the combination remains as applied to claim 1 above. The opening (or port) to the loading and unloading of the containers is on the right or left side (Fig 2 and 3, see cabinet 60). The carrier and processing block are in a front to back direction (Fig 2-3).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Tomizawa as applied to claim 2 above, and further in view of Nobata (prev. presented US 2003/0051995).
Regarding claim 3, Nakano fails to teach the path for the substrate is surrounded by a cylindrical member extended in a moving direction of the substrate. In the same field of endeavor of a substrate liquid processing apparatus with bulk wafer loading (abstract and Fig 1) Nobata teaches the wafer passing includes a wafer passing box 110 (Fig 1) in a cylindrical shape (note it extends in the direction of movement of the substrate, Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nakano to include the passing unit of Nobata because Nobata teaches this shape and structure allows for passing of the wafer between stations of the apparatus with different modules or stations.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Tomizawa as applied to claim 1 above, and further in view of Kamikawa (prev. presented JP 2013-102235 citing machine translation provided herewith).
Regarding claim 7, the combination of Nakano in view of Tomizawa remains as applied to claim 1 above. The opening (or port) to the loading and unloading of the containers is on the right or left side (Fig 2 and 3, see cabinet 60). Nakano fails to teach an opening on a ceiling portion surrounding the chemical liquid block. It is initially note that the placement of the opening of the chemical liquid block represents a mere rearrangement of parts of the opening position of Nakano. Further, in the same field of endeavor of semiconductor manufacturing apparatuses (translation [0002]), Kamikawa teaches that additional wafer containers may be loaded by a sidewall opening (210) or a ceiling opening (22 Fig 6) (translation [0031]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Nakano to include a ceiling port for loading of the chemical containers because Kamikawa demonstrates this is a functional alternative for loading containers into the apparatus and teaches the fabrication factory includes ceiling transportation racks for transferring structures [0016] and that this arrangement maximizes use of available space [0031] (discussion of horizontal direction space vs the height space). 
Response to Arguments
Applicant's arguments filed 01/04/2022, hereinafter reply, have been fully considered but they are not persuasive. Applicant argues (reply p8) that Nakano fails to teach a container arrangement section with multiple arrangement positions win which multiple containers are arranged in a direction orthogonal to an arrangement direction of the carrier block. Examiner notes that as applied above Nakano teaches multiple arrangement sections (Fig 6) because Nakano teaches multiple positions for the containers. It is respectfully noted that “multiple arrangement positions” is inclusive of a chemical bottle may be placed in different boxes as shown in Fig 6 of Nakano. As explained above, this is arranged in an orthogonal direction because it is arranged along the y-direction which is orthogonal to the x-direction and the z-direction. Regarding the amendment about the mounting table and the transfer device commonly used (reply p9), this amendment has been addressed in the modified rejection above. Tomizawa teaches the table (14 Fig 1) and as noted in the obviousness rejection, it would be obvious to duplicate the parts of the transfer device while the entire structure of the arms and belts is considered the transfer device. Applicant may wish to claim the structural details of the transfer device to distinguish this over the applied art. Regarding the argument the combination fails to teach the path extends through the chemical block, this was a feature of the previous claim 2 and was rejected as such. Applicant broadly asserts the feature is not taught while not addressing the rejection as applied by the examiner. Therefore this argument is not persuasive.
The arguments regarding the dependent claims rely on the alleged failings of the art to teach the independent claim amendments which has been addressed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0181239 teaches vertical and horizontal arrangement of the containers (Fig 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                                                                                                                                                                                                /MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716